DETAILED ACTION
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
The applicant argues that “Nothing in such disclosure of Jaegle relates to "the magnet [that] is disposed on a contact side of the side surface of the yoke such that one of magnetic poles of the magnet is directed toward the side surface of the yoke andApplication Number 16/415,548Response to Final Office Action mailed January 12, 2022 the other of the magnetic poles is directed to a direction away from the side surface of the yoke," where "the yoke has a side surface extending parallel to a side surface of the coil along an axial direction of the coil," as set forth in amended claim 1.” This argument is not persuasive because Jaegle teaches all of the argued claim limitations. Specifically, Jaegle teaches that the magnet is disposed on a contact side of the yoke. This is clearly shown in figures 1-3, the contact side of the yoke being the side on which the magnet is disposed and contacting the yoke. Jaegle also teaches that magnet poles are directed toward and away from the side surface of the yoke. Specifically, the north side of the yoke is directed away from the yoke where the south side contacts the yoke while being directed toward the side surface of the yoke where the north side contacts the yoke.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jaegle et al. (US 4020434).
In re claim 1, Jaegle, in figures 1-3, discloses an electromagnetic relay, comprising: an electromagnet unit comprising a coil (2), an iron core (3), and a yoke (5-6) connected to the iron core; an armature (4) supported so as to be pivotable relative to the yoke by a hinge spring (7); a contact comprising a first contact and a second contact (contacts positioned on springs 11), which can switch, in accordance with pivoting of the armature, between a closed contact state in which the first contact contacts the second contact and an open contact state in which the first contact is separated from the second contact (inherent functionality); an elastic member which elastically deforms in accordance with the pivoting of the armature (springs 11 or 12 meet this limitation), and applies a contact force between the first contact and the second contact in the closed contact state; and a magnet (9) which generates an attractive force for retaining the armature in an open contact position corresponding to the open contact state, wherein the yoke has a side surface extending parallel to a side surface of the coil along an axial direction of the coil, the magnet is disposed on a contact side of the side surface of the yoke (the side on which the magnet contacts the yoke) such that one of magnetic poles of the magnet is directed toward the side surface of the yoke and the other of the magnetic poles is directed to a direction away from the side surface of the yoke (the north side of the yoke is directed away from the yoke where the south side contacts the yoke while being directed toward the side surface of the yoke where the north side contacts the yoke, and when the armature is in the open contact position, the armature is retained in the open contact position by a resultant force of a restoring force applied to the armature by the hinge springe and the attractive force of the magnet (inherent function of the shown structure).
In re claim 2, Jaegle, in figures 1-3, discloses a base (1), wherein the electromagnet unit is disposed on one end side of the base, the contact is disposed on the base on the other end side opposite the one end (as seen in figure 1), the first contact is formed on a movable terminal (movable spring forms the movable terminal since it forms an external connection) which is attached to the armature via a movable spring as the elastic member, and the second contact is formed on a fixed terminal attached to the base (in the center, positioned next to the movable terminal as seen in figure 1).
In re claim 3, Jaegle, in figures 1-3, discloses that the coil is arranged on the base so that an axis of the coil is perpendicular to the base, the yoke has a substantially L-shaped cross-sectional shape (as seen in figure 1), and comprises a lower surface connected to an end of the iron core of the coil on the base side, the magnet is adhered to a surface of the side surface of the yoke on the contact side (as seen in figure 1), the armature (4) has a substantially L-shaped cross-sectional shape and is pivotably engaged with a tip of the side surface of the yoke, the armature comprises an upper surface facing the other end side of the iron core of the coil, and a side surface along the side surface of the yoke, and 12Attorney Docket No. 1226-004USO1/P190090USthe magnet attracts the side surface of the armature in the open contact state (inherent function for proper operation).
Allowable Subject Matter
Claim 4 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Talpalatski whose telephone number is (571)270-3908. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 5712723985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alexander Talpalatski/Primary Examiner, Art Unit 2837